Citation Nr: 1741701	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  13-11 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for hypertensive heart disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Robert Batten, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to January 1972, and active duty for training in May 1995. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran testified before the undersigned Veterans Law Judge in December 2015. A transcript is included in the electronic claims file. 

In February 2016, the Board remanded this case for further development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required again in this case. Although the Board sincerely regrets the additional delay, it is necessary to ensure the Veteran is given every possible consideration.

In the Board's February 2016 remand, the Board directed the RO to verify through official sources whether the Veteran may have been exposed to herbicides, chemical weapons or any other hazards while serving on temporary duty in support of the Operation RED HAT loading operation. The Board also directed the RO to arrange for a VA examination after all available records and/or responses from any contacted entity were associated with the claims file.

The Board finds that the RO failed to substantially comply with the Board's remand directives. A remand by the Board confers on the Veteran a right to compliance with the terms of that remand. Stegall v. West, 11 Vet. App. 268. 271 (1998). It appears the RO did not make any attempts at verifying any exposure from any official source. Therefore, the Board finds that the RO failed to substantially comply with the Board remand by not conducting the directed development. 

The Board further notes that the Board requested that RO obtain a medical opinion that included an opinion and rationale as to whether the Veteran's hypertensive heart disease is proximately due to or the result of a service connected disability, or aggravated by a service-connected disability. The Veteran is service-connected for posttraumatic stress disorder, cervical spine disability, bilateral pes planus, a left knee disability and bilateral shoulder disability. The April 2016 examination report did not provide this opinion. Therefore, for reasons stated above. the Board finds that a remand is warranted. 

Accordingly, the case is REMANDED for the following action:

1.  Verify through official sources the likelihood that the Veteran was exposed to herbicides, chemical weapons or any other hazards while serving on TDY in conjunction with Operation RED HAT. 

2.  After all available records and/or responses from any contacted entity are associated with the claims file, obtain a VA addendum medical opinion from an appropriate examiner. The examiner should respond to the following:

a) Whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the Veteran's hypertensive heart disease had its onset during a qualifying period of service, was manifest within one year of active service.

b) Whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the Veteran's hypertensive heart disease is otherwise etiologically related to service to include any documented exposure to herbicides, or other chemical or toxic substances.

c) Whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the Veteran's hypertensive heart disease is proximately due to or the result of a service connected disability, or alternatively, aggravated (permanently worsened beyond the natural progress of such disorder) by a service-connected disability (service connection is in effect for posttraumatic stress disorder; cervical spine disability; bilateral pes planus; left knee disability; and left and right shoulder disabilities). 

The examiner should set forth all examination findings, along with the complete rationale for the opinion expressed. 

3. Following completion of the above directive, review the claims file to ensure compliance with this remand. If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

4. Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal. If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response. Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




